Case 2:15-cv-06633-CAS-SS Document 408-25 Filed 04/10/19 Page 1 of 3 Page ID
                                 #:10149




                      EXHIBIT X
        Case 2:15-cv-06633-CAS-SS Document 408-25 Filed 04/10/19 Page 2 of 3 Page ID
                                         #:10150

Message
From:           Vincent King [vking@swiss-financial.bs]
Sent:           10/9/2012 4:36:51 PM
To:             kjam@kjammedia.com; David Bergstein [/O=EXGS/OU=EXCHANGE ADMINISTRATIVE GROUP
                (FYDIBOHF23SPDLT)/CN =RECIPIEN1S/CN =Dbergstein57147]
CC:             Albert.Hallac@westoncapital.com; LaTonia Symonette-Tinker [lsymonette-tinker@swiss-financial.bs];
                joseph.iskowitz@kattenlaw.com
Subject:        Demand for Mandatory Prepayment
Attachments:    Document.pdf




Dear Sirs,




Per the above subject, the attached letter and relevant exhibits have been sent to the below e-mail addresses, facsimile
and postal address below for your attention and action.




Via Facsimile 310 388 5363/310 828 4141


Via E-Mail kjam@kjammedia.com


Via E-Mail dbergstein@grayboxllc.com




Advisory IP Services Group, Inc.


f/k/a Swartz IP Services Group, Inc.


2425 Colorado Blvd, Suite B205


Santa Monica, CA 90401


Attention: Contract Administrator




Kind regards,



                                                                                                   PLAINTIFF'S
Vincent L. King                                                                                      EXHIBIT
                                                                                                          '35'
                                                                                                    : '
                                                                                                                    BERG008416
    Case 2:15-cv-06633-CAS-SS Document 408-25 Filed 04/10/19 Page 3 of 3 Page ID
                                     #:10151



Swiss Financial Services (Bahamas) Ltd., One Montague Place, 4th Floor, East Bay Street, P.O. Box EE-17758, Nassau,
Bahamas Phone: 242-394-9200, Fax: 242-394-9250, Email: vking@swiss-financial.bs




THIS MESSAGE AND ANY ATTACHMENTS ARE CONFIDENTIAL AND MAY BE PRIVILEGED OR OTHERWISE PROTECTED FROM DISCLOSURE. IF YOU
ARE NOT THE INTENDED RECIPIENT, PLEASE TELEPHONE OR EMAIL THE SENDER AND DELETE THIS MESSAGE AND ANY ATTACHMENTS FROM
YOUR SYSTEM. IF YOU ARE NOT THE INTENDED RECIPIENT, YOU MUST NOT COPY THIS MESSAGE OR ATTACHMENTS OR DISCLOSE THE
CONTENTS TO ANY OTHER PERSON.




E-MAIL TRANSMISSION CANNOT BE GUARANTEED TO BE SECURE OR ERROR-FREE AS INFORMATION COULD BE INTERCEPTED, CORRUPTED,
LOST, DESTROYED, ARRIVE LATE OR INCOMPLETE, OR CONTAIN VIRUSES. THE SENDER THEREFORE DOES NOT ACCEPT LIABILITY FOR ANY
ERRORS OR OMISSIONS IN THE CONTENTS OF THIS MESSAGE WHICH ARISE AS A RESULT OF E-MAIL TRANSMISSION. IF VERFICATION IS
REQUIRED PLEASE REQUEST A HARD-COPY VERSION




                                                                                                             BERG008417
